Citation Nr: 1212785	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an effective date prior August 3, 2004, for the award of entitlement to service connection for diabetic neuropathy of the right lower extremity.

3.  Entitlement to an effective date prior August 3, 2004, for the award of entitlement to service connection for diabetic neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy.

5.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969, including service in the Republic of Vietnam from October 1967 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for suspect glaucoma and for diabetic nephropathy.  The RO also continued the previously assigned 40 percent rating for diabetes mellitus as well as granted service connection for diabetic neuropathy of the right and left lower extremities and assigned separate noncompensable disability evaluations, each effective August 3, 2004.  The Veteran appealed the assignment of the effective date and evaluations for his diabetic neuropathy disabilities, his assigned evaluation for diabetes mellitus and the denial of service connection for glaucoma.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  Here, the Veteran is unemployed and the Board finds that the record raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the TDIU claim and it is thus identified on the title page as an issue on appeal.

The RO granted entitlement to service connection for erectile dysfunction (in an April 2010 rating decision) and diabetic retinopathy (in a September 2010 rating decision) secondary to service-connected diabetes mellitus.  Finding each disability to warrant noncompensable ratings, the RO included those associated complications with the Veteran's current 40 percent evaluation for diabetes mellitus.  

In a May 2011 rating decision, the assigned separate 20 percent disability evaluations for diabetic neuropathy of the right and left lower extremities, each effective August 3, 2004.  

The Board notes that a statement of the case was issued in May 2011 with respect to the issues of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), entitlement to initial compensable evaluation for diabetic retinopathy, entitlement to service connection for bipolar disorder, and entitlement to service connection for a heart disorder.  Review of the claims file and Veteran's Virtual VA file does not show a substantive appeal was filed and the issues were not certified to the Board.  See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  As such, they are not before the Board.  

Finally, the issues of entitlement to an evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy, entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity, and entitlement to an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  A totality of the evidence of record reveals that the Veteran's claimed glaucoma is not shown to be related to events, disease, or injury during military service or any service-connected disability.

2.  The Veteran's original claim for service connection for diabetic neuropathy was received by the RO on August 3, 2004, more than one year following his discharge from service in 1969.

3.  In a June 2005 rating decision, the RO granted service connection for diabetic neuropathy of the right and left lower extremities and assigned separate noncompensable (zero percent) disability evaluations, each effective August 3, 2004.

4.  Evidence of record does not contain any earlier formal or informal claim filed with the RO prior to August 3, 2004, and the Veteran has been treated for neurological symptomatology of the lower extremities since 2002.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in active service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for an effective date prior to August 3, 2004, for the award of service connection for diabetic neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).

3.  The criteria for an effective date prior to August 3, 2004, for the award of service connection for diabetic neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran filed his claims of service connection for neuropathy and glaucoma in August 2004.  He was notified of the provisions of the VCAA by the RO in correspondence dated in October 2004, December 2004, and December 2005.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  In a June 2005 rating decision, the RO granted service connection for diabetic neuropathy of the right and left lower extremities and assigned separate noncompensable (zero percent) disability evaluations, each effective August 3, 2004.  The Veteran appealed the assignment of the effective dates for those benefits as well as the denial of entitlement to service connection for glaucoma.  

As noted above, the Veteran's claims for earlier effective dates arise from his disagreement with the effective date assigned following the grants of service connection of diabetic neuropathy.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Dingess requirements, in March 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claims were readjudicated in a May 2011 SSOC. 

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the RO has obtained service treatment and personnel records as well as VA and private treatment records.  The Veteran and his attorney submitted VA and private treatment records as well as treatise evidence and written statements discussing his contentions.  

A VA examination with respect to the service connection issue on appeal was obtained in May 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2005 VA medical examination obtained in this case was adequate as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examiner's opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a succinct yet reasoned rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

The Board is cognizant that in October 2010, July 2011, September 2011, November 2011, and January 2012, the Veteran's attorney filed Freedom of Information Act (FOIA) requests for a copy of the report of VA examination dated on October 11, 2009, to further the Veteran's application for benefits.  Each of the attorney's requests was answered.  However, reviews of the file by multiple parties at VA have clearly shown that the inclusion of VA examination report dated on October 11, 2009, in the list of evidence contained in the September 2010 SOC was made in error and was likely the result of a typographical error.  As such, the Board will proceed with the adjudication of the appeal. 

The Board further notes that VA treatment records were added to the file in 2011 without a waiver after the issuance of the May 2011 supplemental statement of the case (SSOC) and after the case was certified for appeal.  The Board has reviewed the additional evidence but finds that the records consist of evidence that is duplicative or that is not relevant to the matters that are the subject of the decision below.  The Board therefore concludes that there is no prejudice in proceeding with consideration of those issues without affording the RO an opportunity to issue another SSOC.  38 C.F.R. §§ 19.31(b)(1); 38 C.F.R. § 20.1304(c) (2011). 

Finally, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to Service Connection - Glaucoma

The Veteran has asserted that his claimed glaucoma is secondary to his service-connected diabetes mellitus.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records did not reveal any complaints, treatment, or diagnosis of glaucoma.

In a June 2001 VA diabetes mellitus examination report, the examiner indicated that the Veteran's fundoscopic examination was negative.  VA treatment notes dated in May and July 2002 show that the Veteran had no kidney, feet, or eye difficulties due to diabetes mellitus at that time.  VA ophthalmology clinic notes dated in May 2002 and June 2004 reflects assessments of type II diabetes with no background diabetic retinopathy, refractive error, and glaucoma suspect by cup-disk and possible family history. 

In a statement received on August 3, 2004, the Veteran claimed entitlement to service connection for retinopathy and eye problems associated with his service-connected diabetes mellitus.

VA ophthalmology clinic notes dated in December 2004 indicates assessments of type II diabetes with no background diabetic retinopathy, refractive error, and glaucoma suspect based on cup-to-disc ratio and initial visual field.  Additional VA ophthalmology clinic notes dated in March and August 2005 reflected findings of type II diabetes with no background diabetic retinopathy, refractive error, and glaucoma suspect based on cup-to-disc ratio and changes in Humphrey visual field.  It was indicated that changes had been consistent with glaucoma in the right eye despite normal intraocular pressure.  

In a May 2005 VA eye examination report, the Veteran was noted to be glaucoma suspect, presently on a uniocular trial of Travatan because of increased cup-to-disc ratios and visual field changes.  After examining the Veteran and reviewing his records, the examiner, a VA physician with a specialty in ophthalmology, listed diagnoses of diabetes mellitus without retinopathy and glaucoma suspect on uniocular trial of Travatan.  She further opined that while glaucoma and diabetes were carried on the same gene, they did not cause each other. 

A December 2005 VA treatment record reflects an assessment of primary open angle glaucoma.  Additional treatment notes dated in January 2007 detailed findings of bilateral glaucoma.  

In May 2008, the Veteran submitted medical treatise evidence concerning the prevalence of diabetic retinopathy in adults. 

VA eye optometry clinic notes dated from August to October 2009 and from September to November 2010 lists assessments of bilateral glaucoma, primary open angle glaucoma, noncompliance with eye medications, and diabetes with mild retinopathy in the right eye (OD). 

In a September 2010 rating decision, the RO granted entitlement to service connection for diabetic retinopathy secondary to service-connected diabetes mellitus.  

Evidence of record demonstrates that the Veteran is currently diagnosed with glaucoma.  In addition, service connection is in effect for diabetes mellitus.  The Board must now consider whether the Veteran's eye disorder was proximately caused by or proximately aggravated by his service-connected diabetes mellitus.  

In this case, the record does not include any medical evidence or opinion even suggesting a medical nexus between the Veteran's claimed glaucoma and service-connected diabetes mellitus, and neither the Veteran nor his attorney has identified or even alluded to the existence of any such opinion.  In fact, in the May 2005 VA eye examination report discussed above, a VA physician specifically opined that while glaucoma and diabetes were carried on the same gene, they did not cause each other.  Consequently, the Board notes that evidence of record is insufficient to show that the Veteran's claimed glaucoma is secondary to his service-connected diabetes mellitus.

In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's claimed glaucoma is secondary to his service-connected diabetes mellitus weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board has also considered whether entitlement to service connection for glaucoma is warranted on a direct basis.  However, service treatment records do not reveal any findings, diagnosis, or treatment for glaucoma during active service.  Post-service VA treatment records and examination reports first show treatment for the claimed glaucoma in 2002, years after the Veteran's discharge from active service in 1969.  The record also does not include any medical evidence or opinion even suggesting a medical nexus between the Veteran's claimed glaucoma and service and neither he nor his attorney has identified or even alluded to the existence of any such opinion.  Consequently, the Board notes that the preponderance of the evidence is against service connection for glaucoma is directly related to his active service.

Evidence of record also includes the Veteran's statements asserting a causal connection between his claimed eye disorder and his service-connected diabetes mellitus.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is not competent to associate his claimed glaucoma with his service-connected diabetes mellitus.  This is a complex medical issue and he lacks the medical expertise to provide such an opinion.  The Board again notes that he was provided an opportunity to submit this type of evidence but has failed to do so.  Therefore, the Veteran's lay statements regarding the nature and etiology of his claimed glaucoma are found to lack competency.  His opinions on this matter are also outweighed by the negative VA opinion of record, which was prepared by a VA physician with a specialty in ophthalmology.  

For the foregoing reasons, the claim for service connection for glaucoma must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Entitlement to Earlier Effective Dates - Diabetic Neuropathy

The Veteran seeks an effective date earlier than August 3, 2004, for the grant of service connection and award of separate 20 percent disability evaluations for right and left lower extremity diabetic neuropathy.  

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

An April 2002 VA endocrinology clinic note shows complaints of occasional tingling and burning pain in his feet when he had a large amount of exertion. VA treatment notes dated in July 2002 reflects that the Veteran had no kidney, feet, or eye difficulties due to diabetes mellitus at that time.  However, in a July 2002 VA treatment note addendum, the Veteran complained of slight burning in his feet.  The examiner indicated that sensation was intact.  The Veteran complained of burning the tingling in feet and the examiner listed an assessment of probable neuropathy in a July 2003 VA podiatry clinic consult note.  A notation of neuropathy was listed on November 2003 and March 2004 VA treatment notes. 

A September 2003 private treatment note from C. B. H., D. P. M. shows complaints of swelling and pain with numbness in the feet.  Treatment records dated in January 2004 and May 2005 note complaints of numbness and tingling in both feet and listed an assessment of bilateral diabetic neuropathy. 

Additional private treatment records dated from May to July 2004 reflect that the Veteran received inpatient care for abscess and cellulitis involving the left foot secondary to nail puncture wound.  

In a statement received on August 3, 2004, the Veteran claimed entitlement to service connection for neuropathy and foot problems associated with his service-connected diabetes mellitus.  At that time, this document was the first indication that the Veteran was seeking service connection for diabetic neuropathy.  

In a June 2005 rating decision, the RO granted service connection for diabetic neuropathy of the right and left lower extremity and assigned separate noncompensable (zero percent) ratings, effective August 3, 2004.  The Veteran submitted a timely notice of disagreement with the assigned effective date for those awards.  In a May 2011 rating decision, the RO assigned separate 20 percent ratings for diabetic neuropathy of the right and left lower extremity, each effective August 3, 2004.  

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that entitlement to an effective date prior to August 3, 2004, is not warranted for the grant of service connection and award of separate 20 percent disability evaluations for right and left lower extremity diabetic neuropathy.

The claims file does not reflect that any communication filed prior to that date that can be construed as a formal or informal claim for these specific benefits.  Medical evidence of record as well as the Veteran's statements indicate that his diabetic neuropathy arose before his initial claims for entitlement to service connection were received in August 2004.  

In this case, the date of entitlement precedes the date of the claim.  Thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999).  Moreover, a claim seeking a higher rating for diabetes mellitus was not pending.

Thus, the Board also finds that there is no basis for the assignment of an effective date earlier than August 3, 2004, for the grant of service connection and award of 20 percent disability evaluations for right and left lower extremity diabetic neuropathy.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, is denied. 

Entitlement to an effective date prior August 3, 2004, for the award of entitlement to service connection for diabetic neuropathy of the right lower extremity, is denied.

Entitlement to an effective date prior August 3, 2004, for the award of entitlement to service connection for diabetic neuropathy of the left lower extremity, is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an evaluation in excess of 40 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy, to an initial evaluation in excess of 20 percent for diabetic neuropathy of the right lower extremity, to an initial evaluation in excess of 20 percent for diabetic neuropathy of the left lower extremity, and to the Veteran's TDIU claim is warranted.

The Veteran last had a VA examination in March 2009 to evaluate his service-connected diabetes mellitus.  VA treatment notes dated in June 2011 show increased symptomatology of diabetes mellitus with elevated insulin intake as well as elevated microalbumin levels on urine testing, an indicator of renal impairment.  Under Diagnostic Code 7913, compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the RO should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected diabetes mellitus and all associated complications.

Further, as previously noted, the Veteran has raised a claim for entitlement to a TDIU as part of his claims for higher evaluations.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Veteran's service-connected disabilities satisfy the threshold criteria of 38 C.F.R. § 4.16(a).  As such, the VA examiner must also comment on the extent to which the Veteran's service-connected disabilities, including in the aggregate impact his ability to secure or follow substantially gainful employment.

The claims file reflects that the Veteran has received VA medical treatment for his service-connected diabetes mellitus and associated complications from the VA Medical Center (VAMC) in Birmingham, Alabama; however, as the claims file only includes treatment records from that provider dated up to October 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected diabetes mellitus and associated complications (bilateral lower extremity neuropathy, erectile dysfunction, retinopathy, and any associated renal impairment or nephropathy) from the Birmingham VAMC for the period from October 20011 to the present. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Then schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected diabetes mellitus and all associated complications.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's diabetes, including specific discussion on whether control of the diabetes requires insulin, restricted diet, and regulation of activities.  It must be noted whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions; and, if so, the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.  The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus, to include bilateral lower extremity neuropathy, erectile dysfunction, retinopathy, and any associated renal impairment or diabetic nephropathy.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal, and in doing so, the RO must adjudicate whether entitlement to a TDIU is warranted.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


